Citation Nr: 0841915	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-06 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for mild degenerative disc disease of the lumbosacral spine, 
with slight anterolisthesis of L5 on S1 secondary to 
spondylolysis and lumbar radiculopathy, prior to July 22, 
2008.

2.  Entitlement to a rating higher than 20 percent for mild 
degenerative disc disease of the lumbosacral spine, with 
slight anterolisthesis of L5 on S1 secondary to spondylolysis 
and lumbar radiculopathy, from July 22, 2008.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Attorney




INTRODUCTION

The veteran had active service from January 1985 to January 
2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In a September 2008 rating decision, the RO granted an 
increased evaluation of 20 percent for the veteran's back 
disability, effective July 22, 2008.  Despite the grant of 
this increased evaluation, the veteran has not been awarded 
the highest possible evaluation.  As a result, he is presumed 
to be seeking the maximum possible evaluation.  The issue 
remains on appeal, as the veteran has not indicated 
satisfaction with the 20 percent rating.  A.B. v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to July 22, 2008, the veteran experienced localized 
tenderness not resulting in an abnormal gait, had no 
hospitalizations and did not miss work due to his back, and 
maintained flexion of 85 degrees, extension of 30 degrees, 
left and right lateral flexion of 35 degrees and left and 
right rotation of 35 degrees of the lumbosacral spine.

2.  From July 22, 2008, the veteran experienced lumbosacral 
paravertebral muscle spasm with associated overlying 
tenderness, had three incapacitating episodes over the past 
12 month period, and maintains flexion of 63 degrees, 
extension of 14 degrees, left lateral flexion of 15 degrees, 
and left rotation of 15 degrees of the lumbosacral spine. 




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the veteran's mild degenerative disc disease of 
the lumbosacral spine, with slight anterolisthesis of L5 on 
S1 secondary to spondylolysis and lumbar radiculopathy, prior 
to July 22, 2008, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's mild degenerative disc disease of the lumbosacral 
spine, with slight anterolisthesis of L5 on S1 secondary to 
spondylolysis and lumbar radiculopathy, from July 22, 2008, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
veteran's claim for an initial rating higher than 10 percent 
for his back disability arises from his disagreement with the 
initial evaluation following the grant of service connection.  
It has been held that once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records 


and post-service VA outpatient records with the claims 
folder.  Additionally, the veteran was afforded VA 
examinations in January 2006 and July 2008.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.  


II.  Entitlement to an Initial Rating Higher Than 10 Percent 
for Mild Degenerative Disc Disease of the Lumbosacral Spine, 
with Slight Anterolisthesis of L5 on S1 Secondary to 
Spondylolysis and Lumbar Radiculopathy, Prior to July 22, 
2008.

Service connection for mild degenerative disc disease of the 
lumbosacral spine, with slight anterolisthesis of L5 on S1 
secondary to spondylolysis and lumbar radiculopathy was 
established by a January 2006 rating decision, at which time 
a 10 percent rating was assigned, effective from February 1, 
2005.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

The Board notes that while the regulations pertaining to 
disabilities of the spine have undergone recent amendments, 
these changes do not affect the present claim, as the 
veteran's claim was filed in September 2005, subsequent to 
the most recent regulation change.  Thus, the rating criteria 
currently in effect, the General Rating Formula for Diseases 
and Injuries of the Spine, are the only rating criteria for 
current consideration.



The veteran is currently rated at 10 percent under 38 C.F.R. 
§4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008).  A rating of 10 percent is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008).

The veteran is seeking an increased rating.  A rating of 20 
percent is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm, or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2008).

The veteran was afforded a VA examination in January 2006.  
The veteran reported soreness and stiffness in the morning, 
with no pain at rest.  The veteran stated he has pain with 
prolonged sitting over 3-4 hours.  The examiner reported that 
the veteran had an unremarkable gait pattern, and did not use 
any assistive devices to walk.  The examiner noted that there 
was increased lumbar lordosis and tenderness on palpation of 
paraspinal muscles at L5-S1 bilateral.  The veteran had 90 
degrees of flexion, with dull pain from 85 to 90 degrees; 35 
degrees of extension, with pain from 30 to 35 degrees; 35 
degrees of right and left rotation without pain, and 35 
degrees of right and left lateral flexion without pain.  
There were no focal strength deficits noted.

As noted above, the current regulation provides that a 20 
percent evaluation is warranted where "forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees."  38 C.F.R. §4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007) 
(emphasis added).  Forward flexion of the veteran's spine has 
been shown to be greater than 60 degrees; the January 2006 
examiner measured it to be 85 degrees.  

Additionally, the current regulation provides that a 20 
percent evaluation is also warranted where there is a 
"combined range of motion of the thoracolumbar spine not 
greater than 120 degrees."  Id.  During the January 2006 
examination, the combined range of motion was shown to be 255 
degrees.  Furthermore, there was no muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour as necessary to receive a 20 percent rating.  

The Board has additionally considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the veteran contends his disability is essentially manifested 
by pain.  Under 38 C.F.R. § 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of  38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system  that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App.  202 (1995).  For a 20 percent 
evaluation, flexion must be actually or functionally limited 
to 60 degrees.  While the veteran did experience pain during 
flexion, he was able on examination to have a forward flexion 
of 85 degrees, with pain at 80 degrees.  This is 
substantially better than the 60 degree limitation 
authorizing a 20 percent evaluation under Diagnostic Code 
5243.  Thus, the Board finds that a 10 percent evaluation, 
even considering the principles of 38 C.F.R. 


§ 4.40 and 4.45, fully and appropriately contemplates the 
degree of limited flexion that would exist during periods of 
exacerbation.  While the January 2006 examiner did note the 
existence of tenderness, there was no evidence of weakness 
and the veteran experienced pain only at extreme ranges.

Alternatively, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes allows a rating of 
20 percent where there is intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  
However, there have been no documentations of incapacitating 
episodes requiring bed rest prescribed by a physician in the 
post-service medical records.  In fact, during the VA 
examination in January 2006, the veteran noted he had not 
been hospitalized and had not missed work due to his back.  

The current regulations also allow for separate neurological 
evaluations, but the evidence does not support this scenario.  
Neurological abnormalities or complaints are not noted in the 
record, and the January 2006 examiner noted no neurological 
abnormalities and found the veteran had a normal straight leg 
test.  For these reasons, a higher rating is not warranted 
based on intervertebral disc syndrome and a separate rating 
is not warranted for any neurological symptomatology.

For all of these reasons, the Board finds that the veteran 
does not meet the criteria to warrant an initial increased 
disability rating in excess of 10 percent, prior to July 22, 
2008, and his claim must be denied.


III.  Entitlement to a Rating Higher Than 20 Percent for Mild 
Degenerative Disc Disease of the Lumbosacral Spine, with 
Slight Anterolisthesis of L5 on S1 Secondary to Spondylolysis 
and Lumbar Radiculopathy, From July 22, 2008.

As stated previously, the RO granted an increased evaluation 
of 20 percent for the veteran's back disability, effective 
July 22, 2008.  

A rating of 40 percent is warranted when there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

The veteran was afforded a VA examination in July 2008.  The 
veteran stated he experiences lower back pain, weakness, 
stiffness, fatigability, and lack of endurance.  He is being 
treated for pain with Diclofenac.  The veteran reported 
flare-ups occur about two to three times a week, lasting 
about one day in duration.  Additionally, the veteran 
reported having approximately three incapacitating episodes 
over the past year due to his back condition, usually lasting 
about three to four days in duration on average.  The veteran 
also asserted that his back disability has a severe effect on 
his daily activities, since he must limit his chores and 
recreational activities.  The examiner noted that the veteran 
had painful motion and lumbosacral paravertebral muscle spasm 
with associated overlying tenderness.  There was no evidence 
of lumbosacral spine weakness.  There was normal strength and 
sensation of the bilateral lower extremities.  Examination of 
the lumbar spine showed 63 degrees of flexion, with pain from 
58 to 63 degrees; 14 degrees of extension, with pain from 12 
to 14 degrees; 15 degrees of left rotation without pain, and 
15 degrees of left lateral flexion, with pain from 13 to 15 
degrees.  Right lateral flexion was not reported.  

As noted above, the current regulation provides that a 40 
percent evaluation is warranted where "forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine."  38 C.F.R. 
§4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007) (emphasis added).  Forward flexion of the 
veteran's spine has been shown to be greater than 30 degrees; 
the July 2008 examiner measured it to be 63 degrees.  There 
was no ankylosis of the spine.

The Board has additionally considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to 


pain.  For a 40 percent evaluation, flexion must be actually 
or functionally limited to 30 degrees.  While the veteran did 
experience pain during flexion, he was able on examination to 
have active forward flexion of 63 degrees, with pain at 58 
degrees.  This is substantially better than the 30 degree 
limitation authorizing a 40 percent evaluation under 
Diagnostic Code 5243.  Thus, the Board finds that a 20 
percent evaluation, even considering the principles of 38 
C.F.R. § 4.40 and 4.45, fully and appropriately contemplates 
the degree of limited flexion that would exist during periods 
of exacerbation.  

Alternatively, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes allows a rating of 
40 percent where there is intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
However, during the July 2008 examination, the veteran stated 
he had three incapacitating episodes over the past 12 month 
period lasting about three or four days in duration on 
average.  An increased rating is not warranted based upon 
these findings.

The current regulations also allow for separate neurological 
evaluations, but the evidence does not support this.  
Neurological abnormalities or complaints are not noted in the 
record, and the July 2008 examiner noted no neurological 
abnormalities and found the veteran had a normal straight leg 
test.  For these reasons, a higher rating is not warranted 
based on intervertebral disc syndrome and a separate rating 
is not warranted for any neurological symptomatology.

For all of these reasons, the Board finds that the veteran 
does not meet the criteria to warrant an increased disability 
rating in excess of 20 percent, from July 22, 2008, and his 
claim must be denied.


ORDER

Entitlement to an initial increased rating higher than 10 
percent for mild degenerative disc disease of the lumbosacral 
spine, with slight anterolisthesis of L5 on S1 secondary to 
spondylolysis and lumbar radiculopathy, prior to July 22, 
2008, is denied.

Entitlement to an increased rating higher than 20 percent for 
mild degenerative disc disease of the lumbosacral spine, with 
slight anterolisthesis of L5 on S1 secondary to spondylolysis 
and lumbar radiculopathy, after July 22, 2008, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


